

116 S1892 IS: Tribal Reporting and Accountability to Congress Act
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1892IN THE SENATE OF THE UNITED STATESJune 19, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo require tribal liaisons to submit to Congress reports on missing and murdered Indians.1.Short titleThis Act may be cited as the Tribal Reporting and Accountability to Congress Act or the TRAC Act.2.Report on missing and murdered IndiansSection 13 of the Indian Law Enforcement Reform Act (25 U.S.C. 2810) is amended by adding at the end the following:(e)Report on missing and murdered IndiansEach tribal liaison appointed under this section shall submit to Congress an annual report that includes, with respect to the district—(1)the number of open missing Indians cases;(2)the number of open murdered Indians cases;(3)the number of missing and murdered Indians cases resolved;(4)the number of missing and murdered Indians cases reported each year;(5)the number of missing and murdered Indians cold cases;(6)the number of individuals the Department of Justice has actively working on missing and murdered Indians cases;(7)the number of cases referred to the Department of Justice for prosecution from the Bureau of Indian Affairs and Tribal law enforcement agencies; and(8)the number cases declined to be prosecuted by the Department of Justice and the reasons why each case was not prosecuted..